Exhibit 10.10






RESTRICTED STOCK AGREEMENT
Participant:
Grant Date: _________ ___, 20__
Number of Award Shares:    
Performance Cycle:
1.Grant of Restricted Stock. This restricted stock award (“Award”) is granted
pursuant to the Premier, Inc. 2013 Equity Incentive Plan (the “Plan”), by
Premier, Inc. (the “Company”) to the Participant as an employee of [ ] (the
“Employer”). The Company hereby grants to the Participant as of the Grant Date
(set forth above) the Award consisting of the number of shares set forth above
(“Award Shares”) of the Company’s Class A common stock, $0.01 par value
(“Shares”), pursuant to the Plan, as it may be amended from time to time, and
subject to the terms, conditions, and restrictions set forth herein. Capitalized
terms in this restricted stock agreement (the “Award Agreement”) shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
The number of Award Shares which vest depends on the Company’s performance
during the Performance Cycle as determined under Exhibit A - Performance Terms,
provided that the Participant has been continuously employed (subject to the
provisions of Section 3) with the Premier Group (as defined in Section 13 below)
throughout the Performance Cycle. The date on which the conditions set forth
above are satisfied is the “Vesting Date”.
2.Terms and Conditions. The terms, conditions, and restrictions applicable to
this Award are specified in the Plan, this Award Agreement, including Exhibit A
- Performance Terms and Exhibit B - Section 280G Rules, and the prospectus dated
January 2017 and any applicable prospectus supplement (together, the
“Prospectus”). The terms, conditions and restrictions in the Plan and Prospectus
include, but are not limited to, provisions relating to amendment, vesting and
cancellation, all of which are hereby incorporated by reference into this Award
Agreement to the extent not otherwise set forth herein.
By accepting the Award, the Participant acknowledges receipt of the Prospectus
and that he or she has read and understands the Prospectus.
The Participant understands that this Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from this Award is
contingent, and depends on, the future market price of the Shares, among other
factors. The Participant further confirms the Participant’s understanding that
this Award is intended to promote employee retention and stock ownership and to
align employees’ interests with those of shareholders, is subject to vesting
conditions and will be cancelled if the vesting conditions are not satisfied.
Thus, the Participant understands that (a) any monetary value assigned to this
Award in any communication regarding this Award is contingent, hypothetical, or
for illustrative purposes only, and does not express or imply any promise or
intent by the Company to deliver, directly or indirectly, any certain or
determinable cash value to the Participant; (b) receipt of this Award or any
incentive award in the past is neither an indication nor a guarantee that an
incentive award of any type or amount will be made in the future, and that
absent a written agreement to the contrary, the Company is free to change its
practices and policies regarding incentive awards at any time; (c) vesting may
be subject to confirmation and final determination by the Committee that the
vesting conditions have been satisfied; and (d) Award Shares shall be subject to
lock-up restrictions as described in Section 14 of this Award Agreement.
3.Termination of Employment. Subject to the provisions that follow in this
Section 3 and in the Plan with respect to a Change in Control, if at any time
prior to the Vesting Date the Participant’s service with the Premier Group
terminates, then notwithstanding any contrary provision of this Award Agreement,
this Award will be forfeited and cancelled automatically as of the date of such
termination, and no Shares will be issued hereunder. Notwithstanding the
foregoing, if the Participant’s employment with the Premier Group terminates
prior to the Vesting Date as a result of being a Good Leaver (as defined below),
then the Award will continue in force following the date of such termination and
a pro-rata portion of the Award Shares will vest reflecting the period of the
Participant’s continued service with the Premier Group from and after the
beginning of the Performance Cycle through the date of termination of the
Participant’s service with the Premier Group. The Committee will determine the
pro-rata portion of the Award Shares that vest under the following formula:
total number of Award Shares that would have vested on the Vesting Date had the
Participant’s employment not terminated (based upon the actual performance
results) times a fraction, the numerator of which is the number of days of
active service elapsed since the beginning of the Performance Cycle and the
denominator of which is 1,095 (or 1,096 in the event of a leap year occurring
within the Performance Cycle). A Participant is a “Good Leaver” on account of
(a) terminating employment with the Premier Group due to death, Disability or an
Approved Retirement (as defined





--------------------------------------------------------------------------------

Exhibit 10.10


in Section 13 below) or (b) the termination of the Participant’s employment with
the Premier Group Without Cause (as defined in Section 13 below).
4.Change in Control. As provided in Section 13.2 of the Plan, this Award shall
be vested upon a Change in Control prior to the end of the Performance Cycle
without any reduction for being employed for less than the entire Performance
Cycle to the extent Performance Goals have been achieved after evaluating actual
performance from the start of the Performance Cycle until the date of the Change
in Control and the level of performance anticipated with respect to such
Performance Goals as of the date of the Change in Control.
5.Compliance with Certain Obligations; Compensation Recovery. The Award Shares
shall be subject to forfeiture as a result of the Participant’s violation of any
obligations contained in any agreement between the Company and the Participant
relating to non-competition, non-interference, non-solicitation and
confidentiality (the “Employment Obligations”), and shall be subject to being
recovered under any compensation recovery policy that may be adopted from time
to time by the Company or any of its Affiliates. For avoidance of doubt,
compensation recovery rights to Award Shares shall extend to the proceeds
realized by the Participant due to the sale or other transfer of the Award
Shares. The Participant’s prior execution of agreements containing the
Employment Obligations and confirmation of such obligations was a material
inducement for the Company’s grant of the Award under this Award Agreement.
6.Taxes; Limitation on Excess Parachute Payments. The settlement of this Award
is conditioned on the Participant making arrangements reasonably satisfactory to
the Company for the withholding of all applicable federal, state, local or
foreign taxes as may be required under applicable law. The Participant shall not
file a tax election under 83(b) of the Code. The Participant shall bear all
expense of, and be solely responsible for, all federal, state, local or foreign
taxes due with respect to any payment received under this Award Agreement. The
Committee, in its sole discretion, may satisfy the Participant’s withholding tax
obligations by having the Company withhold a portion of vested Award Shares
having a Fair Market Value equal to the amount of such taxes. Notwithstanding
any other provision in this Award Agreement to the contrary, any payment or
benefit received or to be received by the Participant in connection with a
Change in Control or the termination of employment (whether payable under the
terms of this Award Agreement or any other plan, arrangement or agreement with a
member of the Premier Group (collectively, the “Payments”)) that would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), but only if, by reason of such reduction, the net after-tax benefit
received by the Participant shall exceed the net after-tax benefit that would be
received by the Participant if no such reduction was made. Whether and how the
limitation under this Section 6 is applicable shall be determined under the
Section 280G Rules set forth in Exhibit B, which shall be enforceable as if set
forth in this Award Agreement.
7.Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet site to which the Participant
has access.
8.Administration. In administering the Plan, or to comply with applicable legal,
regulatory, tax, or accounting requirements, it may be necessary for a member of
the Premier Group to transfer certain Participant data to another member of the
Premier Group, or to its outside service providers or governmental agencies. By
accepting the Award, the Participant consents, to the fullest extent permitted
by law, to the use and transfer, electronically or otherwise, of the
Participant’s personal data to such entities for such purposes.
9.Entire Agreement/Amendment/Survival/Assignment. The terms, conditions and
restrictions set forth in the Plan, this Award Agreement and the Prospectus
constitute the entire understanding between the parties hereto regarding this
Award and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or other electronic
form) agreed to between the Company and the Participant. Section headings herein
are for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of this Award Agreement that are intended to survive a
Participant’s termination of employment shall survive such date. The Company may
assign this Award Agreement and its rights and obligations hereunder to any
current or future member of the Premier Group.
10.No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with a member of the Premier
Group for a definite period of time. The employment relationship is “at will,”
which affords the Participant or a member of the Premier Group the right to
terminate the relationship at any time for any reason or no





--------------------------------------------------------------------------------

Exhibit 10.10


reason not otherwise prohibited by applicable law. The Premier Group retains the
right to decrease the Participant’s compensation and/or benefits, transfer or
demote the Participant or otherwise change the terms or conditions of the
Participant’s employment.
11.Issuance; Transfer Restrictions. The certificates for the unvested Award
Shares and any dividends awarded on the Award Shares shall be deposited,
together with the stock powers, or other documents required by the Company, with
the Company. Except to the extent provided in the last paragraph of Section 3
hereof (with respect to dividends) or as otherwise provided by the terms of this
Award Agreement, upon deposit of such unvested Award Shares with the Company,
the Participant shall have all of the rights of a shareholder with respect to
such shares, including the right to vote the shares. Upon vesting of any portion
of the Award Shares, the Company shall cause a stock certificate for such shares
to be delivered to the Participant. The Participant may not sell, assign,
transfer, pledge, encumber or otherwise alienate, hypothecate or dispose of the
Award Shares prior to their vesting, except as otherwise provided in the
Committee’s sole discretion consistent with the Plan and applicable securities
laws.
12.Conflict. This Award Agreement is subject to the terms and provisions of the
Plan, including but not limited to the adjustment provisions under Section 12 of
the Plan. In the event of a conflict between the Plan, this Award Agreement
and/or the Prospectus, the documents shall control in that order (that is, the
Plan, this Award Agreement and then the Prospectus).
13.Definitions. The following terms shall be as defined below:
(a)“Approved Retirement” shall mean a Participant’s voluntary termination of
employment on or after attaining age 59 1/2 or age 55 with 5 or more years of
service; provided that prior to such employment termination, the Participant
has: (i) given the Company’s Senior Vice President of People (or such person
performing a similar function) (“SVPP”) or the Participant’s immediate
supervisor at least three months’ prior written notice (or such shorter period
of time approved in writing by the SVPP or the Participant’s immediate
supervisor) of the Participant’s intended retirement date; and (ii) completed
transition duties and responsibilities as determined by the SVPP and/or the
Participant’s immediate supervisor during the notice period in a satisfactory
manner, as reasonably determined by either of them.
(b)“Just Cause” means termination of the Participant’s employment with the
Premier Group by a member of the Premier Group as a result of conduct by the
Participant amounting to: (i) commission or omission of any act of dishonesty,
moral turpitude, fraud, embezzlement, theft, misappropriation, breach of
fiduciary duty, or breach of the duty of loyalty in connection with the
Participant’s employment with a Premier Group member or against any Premier
Group partner hospital, affiliated health care organization or customer; (ii)
willful misconduct, insubordination, or repeated refusal or unwillingness to
follow the reasonable directives of the Board of Directors / Managers of a
Premier Group member and/or the Participant’s Premier Group employer, the Chief
Executive Officer of the Participant’s Premier Group employer, or the
Participant’s immediate supervisor(s); (iii) willful action or inaction with
respect to the Participant’s performance of his or her employment duties that
constitutes a violation of law or governmental regulations or that causes a
Premier Group member to violate such law or regulation; (iv) a material breach
of any securities or other law or regulation or any Premier Group policy
governing inappropriate disclosures or “tipping” related to (or the trading or
dealing of) securities, stock or investments; (v) excessive absenteeism not
related to authorized sick leave, authorized family/medical leave, authorized
disability leave, authorized vacation, authorized military leave or other
authorized statutory leave within the parameters set forth in accordance with
Premier Group policies and procedures regarding the same; (vi) a conviction,
guilty plea or plea of nolo contendere by the Participant for any crime
involving moral turpitude or dishonesty or for any felony; or (vii) material
breach or violation of the terms of employment or other agreements to which the
Participant and one or more members of the Premier Group are party; or (viii)
breach or violation of material policies, rules, procedures or instructions of a
Premier Group member.
For purposes of this definition only, no act or failure to act by a Participant
shall be deemed “willful” if done or omitted to be done by the Participant in
good faith and with the reasonable belief that the Participant’s act or omission
was in the best interest of the Premier Group and consistent with Premier Group
policies and applicable law. Further, any act or failure to act based on and
consistent with (a) instructions pursuant to a resolution duly adopted by the
Board of Directors / Managers of a Premier Group member, (b) instructions of the
applicable Board Chair as authorized by such Boards, or (c) the advice of
Premier Group counsel shall be presumed to be done or omitted to be done by the
Participant in good faith and in the best interests of the Premier Group.
(c)“Disability” means any of the following: (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of at least twelve
months, or the Participant’s entitlement to and receipt of disability benefits
under a disability insurance program that pays benefits on the basis of the
foregoing definition; (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of at least twelve
months, receiving either (a) income replacement benefits for a period of at
least three months under an accident and health plan covering employees of the
Participant’s Premier Group employer, or (b) disability





--------------------------------------------------------------------------------

Exhibit 10.10


benefits under a disability insurance program that pays benefits on the basis of
the foregoing definition; or (iii) the Participant is determined to be totally
disabled by the Social Security Administration or Railroad Retirement Board.
(d)“Good Reason” means a Participant’s termination of employment due to: (i) a
material reduction of the Participant’s base salary without the Participant’s
consent; (ii) a material reduction in the Participant’s authority, duties or
responsibilities without the Participant’s consent, but excluding any such
reductions made in good faith to conform with applicable law or
accounting/public company standards; or (iii) a relocation of the Participant to
a location outside a fifty (50) mile radius of the Participant’s primary office
location. In all instances, a Participant must provide the Chair of the Board of
Directors / Managers of the Participant’s Premier Group employer (in the case of
the CEO) or the CEO of the Participant’s Premier Group employer (in the case of
other Participants) written notice of the asserted instances constituting “Good
Reason” within ninety (90) calendar days of the initial existence of the
condition(s). Further, “Good Reason” shall not mean or include resignation by a
Participant for conditions (i) - (iii) if cured or remedied by the appropriate
Premier Group member (s) within thirty (30) calendar days of receiving the
Participant’s notice.
(e)“Premier Group” shall mean the Company, its Subsidiaries and Affiliates.
(f)“Without Cause” means a termination of the Participant’s employment with the
Premier Group by a member of the Premier Group for a reason other than death,
Disability or for Just Cause.
14.Lock-up Restriction. The Participant agrees that, if the Company proposes to
offer for sale any Shares pursuant to a public offering under the Securities Act
of 1933 and if requested by the Company and any underwriter engaged by the
Company for a reasonable period of time specified by the Company or such
underwriter following the date of any prospectus, offering memorandum or similar
disclosure document used with respect to such offering (such period of time not
to exceed the lock-up period applicable to the Company for such proposed
offering), the Participant will not, directly or indirectly, offer, sell,
pledge, contract to sell (including any short sale), grant any option to
purchase, or otherwise dispose of any securities of the Company held by the
Participant or enter into any Hedging Transaction (as defined below) relating to
any securities of the Company held by the Participant.  For purposes of this
Section, a “Hedging Transaction” means any short sale (whether or not against
the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Shares.
15.Governing Law. This Award Agreement shall be legally binding and shall be
executed and construed and its provisions enforced and administered in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereunder.







--------------------------------------------------------------------------------

Exhibit 10.10


Exhibit A - Performance Terms







--------------------------------------------------------------------------------

Exhibit 10.10


Exhibit B-Section 280G Rules
To Restricted Stock Agreement
When you receive benefits in connection with a Change in Control
The following rules shall apply for purposes of determining whether and how the
limitations provided under Section 6 are applicable to the Participant.
1.The “net after-tax benefit” shall mean (i) the Payments (as defined in Section
6) which the Participant receives or is then entitled to receive from the
Company or an Affiliate that would constitute “parachute payments” within the
meaning of Section 280G of the Code, less (ii) the amount of all federal, state
and local income and employment taxes payable by the Participant with respect to
the foregoing calculated at the highest marginal income tax rate for each year
in which the foregoing shall be paid to the Participant (based on the rate in
effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of Excise Tax imposed
with respect to the payments and benefits described in (i) above.
2.All determinations under Section 6 of this Award Agreement and this Exhibit B
will be made by an accounting firm or law firm that is selected for this purpose
by the Company’s Chief Executive Officer prior to a Change in Control (the “280G
Firm”). All fees and expenses of the 280G Firm shall be borne by the Company.
The Company will direct the 280G Firm to submit any determination it makes under
Section 6 of this Award Agreement and this Exhibit B and detailed supporting
calculations to both the Participant and the Company as soon as reasonably
practicable.
3.If the 280G Firm determines that one or more reductions are required under
Section 6 of this Award Agreement, the 280G Firm shall also determine which
Payments shall be reduced (first from cash payments and then from non-cash
benefits) to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, and the Company shall pay
such reduced amount to the Participant. The 280G Firm shall make reductions
required under Section 6 of this Award Agreement in a manner that maximizes the
net after-tax amount payable to the Participant.
4.As a result of the uncertainty in the application of Section 280G at the time
that the 280G Firm makes its determinations under this Section, it is possible
that amounts will have been paid or distributed to the Participant that should
not have been paid or distributed (collectively, the “Overpayments”), or that
additional amounts should be paid or distributed to the Participant
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Participant, which assertion the 280G Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code. If the 280G
Firm determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the 280G Firm will notify the Participant and the
Company of that determination and the amount of that Underpayment will be paid
to the Participant promptly by the Company.
5.The Participant will provide the 280G Firm access to, and copies of, any
books, records, and documents in the Participant’s possession as reasonably
requested by the 280G Firm, and otherwise cooperate with the 280G Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by Section 6 of this Award Agreement and this Exhibit
B.



